Citation Nr: 0519802	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  00-22 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied the veteran's claim of entitlement to 
service connection for post traumatic stress disorder (PTSD).  


REMAND

The veteran contends that service connection for PTSD is 
warranted.  In this regard it is argued that he was exposed 
to traumatic events while serving in Vietnam which caused him 
to ultimately develop PTSD.  These events included being 
involved in an accident, running over someone with his truck, 
and coming under sniper fire while driving.  In support of 
his claim the appellant has, inter alia, presented answers to 
a PTSD questionnaire, and a statement from a retired Army 
Colonel who formerly commanded units similar to the 
appellant's.  This Colonel details multiple stressful 
incidents which occurred to transportation companies while 
performing duties in Vietnam, to include stressful events 
involving the appellant's own company, the 446th 
Transportation Company.  Unfortunately, however, the RO has 
yet to undertake any reasonable effort to verify any of the 
claimed stressors.  Rather, the RO simply relied on 
information gleaned from other PTSD claims in electing not to 
conduct further development.  Such a decision is a denial of 
due process and it fails to provide the individualized case 
by case development required under 38 U.S.C.A. § 5103A (West 
2002).

In this regard, it is well to again note that M21-1, Part VI, 
Ch. 11.37(f)(3) provides in adjudicating claims of 
entitlement to service connection for PTSD, "[i]f a VA 
examination . . . establishes a valid diagnosis of PTSD, and 
development is complete in every respect but for confirmation 
of the in-service stressor, (VA is to) request additional 
evidence from  . . . the Environmental Support Group (ESG) 
[now known as the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR))].  Indeed, M21-1, Part VI, Ch. 
11.37(f)(4) provides, in relevant part, that in adjudicating 
claims of entitlement to service connection for PTSD, VA must 
"always send an inquiry [to USASCRUR] in instances in which 
the only obstacle to service connection is confirmation of an 
alleged stressor.  A denial solely because of an unconfirmed 
stressor is improper unless it has first been reviewed by the 
(USASCRUR)."  (emphasis added)

The Board acknowledges that the veteran's stressor 
information may be incomplete.  Nonetheless, with the 
evidence that is available, the Board reads M21-1, Part VI, 
Ch. 11.37(f)(3) and (4) as requiring VA, before adjudicating 
the claim, to first have to send his stressor information to 
USASCRUR and ask if they can verify any of the stressors.  
Since this has not been done, remand is required.  See 
38 U.S.C.A. § 5103A(b).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must send the veteran's 
stressor information to USASCRUR and ask 
if they can verify any claimed stressor 
which examiners have used to diagnose 
PTSD.  USASCRUR should specifically 
indicate whether any casualty suffered by 
the 446th Transportation Company and 
listed in the Colonel's March 1999 
statement took place during the 
appellant's tour in Vietnam. 

2.  If USASCRUR notifies the RO that it 
can not verify the veteran's stressors 
without additional information, the RO 
must notify the appellant and inform him 
precisely what the USASCRUR requires.  
The RO should then offer him one final 
opportunity to present a comprehensive 
statement containing as much detail as 
possible regarding any claimed stressor 
which he alleges he was exposed to during 
service. 

3.  Thereafter, following any other 
appropriate development, the RO should 
enter a new rating decision and 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders. 
Further, the Court stated that where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998). All cases returned to the Board which do not 
comply with the instructions of the Board remand will be 
returned to the RO for further appropriate action as 
directed.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2004).


Departmen t of Veterans Affairs


